DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-3, 6-10, 13-17, and 20-22 are currently pending. Claims 4, 5, 11, 12, 18 and 19 have been cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a three-part interview with Charles Phillips, Registration No. 59,393 on 05/18/2021, 05/20/2021 and 05/21/2021.

The application has been amended as follows: 
Regarding claim 1,
Claim 1 has been rewritten as follows:


	generating image data of an area including at least a first electronic device of the plurality of electronic devices with an imaging device;
	displaying a virtual representation of the area on a display device based on the generated image data;
	receiving a user input with an input device corresponding to a local region of the virtual representation of the area;
	receiving motion data transmitted from the first electronic device corresponding to movement of the first electronic device in the area;
	identifying the first electronic device as the selected electronic device based on a comparison of the motion data with the image data of the local region;
transmitting device data to the selected electronic device with a transceiver; and
displaying the transmitted device data on a display of the selected electronic device. - -

Regarding claim 5,
Claim 5 has been cancelled.

Regarding claim 6,
Claim 6 has been rewritten as follows:
-- The method of claim 1, wherein:
	the device data includes pricing offers. - - 

Regarding claim 7,
Claim 7 has been rewritten as follows:
-- The method of claim 1, wherein:
	the selected electronic device is a smartphone, 
	displaying the transmitted device data includes displaying a notification on the smartphone, and
	the notification includes data regarding pricing offers. - -

Regarding claim 8,
Claim 8 has been rewritten as follows:
-- An electronic control device for operating a selected electronic device of a plurality of electronic devices, the electronic control device comprising:
	an imaging device configured to generate image data of an area including at least a first electronic device of the plurality of electronic devices;
	a memory operably connected to the imaging device and configured to store the image data;
	a display device operably connected to the memory and configured to display a virtual representation of the area;
	an input device configured to receive a user input corresponding to a local region of the virtual representation of the area; 
	a transceiver operably connected to the selected electronic device and configured (i) to receive motion data transmitted from the first electronic device and corresponding to movement of the first electronic device in the area, and (ii) to transmit device data to the selected electronic device; and 

wherein the selected electronic device is configured to display the transmitted device data on a display device of the selected electronic device. - - 

Regarding claim 12,
Claim 12 has been cancelled.

Regarding claim 13,
Claim 13 has been rewritten as follows:
--The electronic control device of claim 8, wherein:
	the device data includes pricing offers. - -

Regarding claim 14,
Claim 14 has been rewritten as follows:
 --The electronic control device of claim 8, wherein:
	the selected electronic device is a smartphone, 
	displaying the transmitted device data includes displaying a notification on the smartphone, and
	the notification includes data regarding pricing offers. - - 


Reasons for Allowance
Claims 1-3, 6-10, 13-17, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1,
The prior art of record teaches a method of operating a selected electronic device of a plurality of electronic devices, comprising:
	generating image data of an area including at least a first electronic device of the plurality of electronic devices with an imaging device;
	displaying a virtual representation of the area on a display device based on the generated image data; and
	receiving motion data transmitted from the first electronic device corresponding to movement of the first electronic device in the area.
The prior art fails to further teach the above method further including:
receiving a user input with an input device corresponding to a local region of the virtual representation of the area;
	identifying the first electronic device as the selected electronic device based on a comparison of the motion data with the image data of the local region;
transmitting device data to the selected electronic device with a transceiver; and
displaying the transmitted device data on a display of the selected electronic device. 
Regarding independent claim 8,
	The prior art of record teach an electronic control device for operating a selected electronic device of a plurality of electronic devices, the electronic control device comprising:

	a memory operably connected to the imaging device and configured to store the image data; and
	a display device operably connected to the memory and configured to display a virtual representation of the area.
The prior art fails to teach the above components in further combination with:
	an input device configured to receive a user input corresponding to a local region of the virtual representation of the area; 
	a transceiver operably connected to the selected electronic device and configured (i) to receive motion data transmitted from the first electronic device and corresponding to movement of the first electronic device in the area, and (ii) to transmit device data to the selected electronic device; and
a controller configured to identify the first electronic device as the selected electronic device based on a comparison of the motion data with the image data of the local region,
wherein the selected electronic device is configured to display the transmitted device data on a display device of the selected electronic device. 
Regarding independent claim 15,
	The prior art of record teaches an electronic control system comprising:
a plurality of electronic devices each including a first transceiver;
a control device for remotely operating a selected electronic device of the plurality of electronic devices, the control device comprising

a memory operably connected to the imaging device and configured to store the image data,
a display device operably connected to the memory and configured to display a virtual representation of at least the selected electronic device,
		an input device configured to receive a user input, and
a controller configured to associate the user input with the selected electronic device.
The prior art fails to teach the above system further comprising:
a second transceiver operably connected to the selected electronic device and configured to transmit device data to the first transceiver of the selected electronic device,
wherein the selected electronic device is configured to perform an operation in response to receiving the transmitted device data,
wherein the selected electronic device includes another display device, 
	wherein the operation includes displaying the device data on the other display device, and
wherein the device data includes pricing offers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mullins (US 2015/0188984) teaches in [0029] and [0037] a wearable device such as a pair of glasses; in [0042] teaches a rendering module 214 comprising a local rendering engine that generates a visualization of a three-dimensional virtual object/virtual content on an image of a physical object captured by a camera of a viewing device 101; in [0033] teaches that the augmented reality rendering may be streamed to the viewing device 101 as shown in fig. 8; fig. 9 and in [0069] teaches that the augmented reality content may alternatively get generated at the viewing device 101; and in [0046] teaches that that the three-dimensional virtual object may include the feature of including selectable icons on the three-dimensional virtual model of the object wherein the icon may be selected or activated by tapping or moving on the viewing device 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689